DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 (similarly claim 6) recites: “A rolling method of shaped steel which performs reduction between a horizontal roll side surface and a vertical roll peripheral surface by using one piece or more of (a) rolling mill when tandem rolling is carried out in a rolling mill train formed of n-pieces of rolling mills of at least three pieces or more, the rolling method comprising:”
It is unclear what performs the reduction – the rolling method or the shaped steel? What is the “reduction” performed on? A horizontal roll side surface and a vertical roll peripheral surface of what? – no structure, rollers or otherwise has been set forth. With regards to the limitation “when tandem rolling is carried out” – it is not clear if “ action or active step of “tandem rolling” is performed.
Claim 1 also recites (and similarly claim 6): “a first control step of fixing the peripheral velocity of a rolling mill Ri of the rolling mill train after a material to be rolled is bitten into the rolling mill Ri and before the material to be rolled is bitten into a rolling mill Ri+1 positioning at a downstream side of the rolling mill Ri, and storing a rolling torque Gi of the rolling mill Ri at that time as Gi* regarding each rolling mill Ri,”
There is insufficient antecedent basis for “the peripheral velocity.” It is not clear if  “a rolling mill Ri” is meant to the refer to the “rolling mill” set forth in the preamble OR if it is in addition to the rolling mill set forth in the preamble. With regards to the limitation “positioning at a downstream side of the rolling mill Ri” – it is unclear if the “positioning” is an additional step in the method or what is being positioned? It is unclear what the metes and bounds of the “storing” step encompasses – where or what stores the torque? With regards to the limitation “as Gi* regarding each rolling mill Ri” – it appears there may be a word or words missing as it is unclear what is required by this limitation. It is unclear what the reference element “Gi*” is meant to represent.
Claim 1 recites: controlling the peripheral velocity of a most downstream rolling mill Rn of the rolling mill train after the material to be rolled is bitten into the rolling mill Rn so that a rolling torque Gn-1 of a rolling mill Rn—1 positioning at an upstream side of the rolling mill Rn becomes equal to Gn-1* which is stored as a rolling torque of the rolling mill Rn—1 before the material to be rolled is bitten into the rolling mill Rn;
It is unclear if the “positioning” is an additional step in the method or what is being positioned? It is unclear what the reference element “Gn-1*” is meant to represent.  It is unclear what the metes and bounds of the “stored” step encompasses – where or what stores the torque?
Claim 1 further recites: “a second control step of storing a rolling torque Gn** of the rolling mill Rn after the first control step” - It is unclear what the metes and bounds of the “storing” step encompasses – where or what stores the torque? It is unclear what the reference element “Gi**” is meant to represent.
Claim 1 further recites: “subsequently, controlling the peripheral velocity of the rolling mill Rn—1 so that a rolling torque Gn-2 of a rolling mill Rn—-2 positioning at an upstream side of the rolling mill Rn—-1 becomes equal to Gn—2* which is stored as a rolling torque of the rolling mill Rn—-2 before the material to be rolled is bitten into the rolling mill Rn-1, and controlling the peripheral velocity of the rolling mill Rn so that a rolling torque Gn of the rolling mill Rn becomes equal to the stored rolling torque Gn**”
It is unclear if the “positioning” is an additional step in the method or what is being positioned? It is unclear what the reference element “Gn*” is meant to represent.
Claim 1 also recites: Wherein the second control step is applied to all of the rolling mills Ri, and the peripheral velocity of each rolling mill Ri of the rolling mill train is controlled so that a rolling torque G1 of a most upstream rolling mill R1 becomes equal to G1* which is stored as a rolling torque of the rolling mill R1 before the material to be rolled is bitten into a rolling mill R2 positioning at a downstream side of the rolling mill R1,
It is unclear what the reference element “G1*” is meant to represent. It is unclear if the “positioning” is an additional step in the method or what is being positioned?

Claim 2 recites: “wherein the control is performed by using a torque arm coefficient (G/P) which is a value where a rolling torque of each rolling mill is divided by a rolling load of the rolling mill in place of a value of the rolling torque of each rolling mill of the rolling mill train.” – it is not clear is “the control” is referring to the first or second control steps or the “controlling the periphery velocity” or one of the subsequent controlling the velocity step or all the controlling steps.

Claims 5 and 8-10 recites: “A production line of shaped steel having a constitution where a rolling mill train formed of n-pieces of rolling mills of at least three pieces or more and at least one piece or more of rolling mills or a rolling mill train are tandem arranged in this order and carrying out reduction between a horizontal roll side surface and a vertical roll peripheral surface by using one piece or more of rolling mill, wherein 
in the production line, no-tension control of a material to be rolled is performed at the upstream rolling mill train, the upstream rolling mill train and the downstream rolling mills or rolling mill train are arranged in a state where there is a sufficient distance for the material to be rolled to be bitten into the downstream rolling mills or rolling mill train after the no-tension control is completed, and”
It is unclear what the rolling mill train is formed of – the expressions of  “or” & “and” create confusion as to what the metes and bounds of the element encompasses. It is further unclear what the reduction is formed on or what is doing the reduction.
There is insufficient antecedent basis for “the upstream rolling mill train,” “the upstream rolling mill train,” “the downstream rolling mills” and “the material.” It is further unclear if “the rolling mill train” is referring to the rolling mill train previously set forth or if this is an additional train. It is unclear what performs the “no-tension control” no structure elements have been set forth that can be configured to perform such a function.

Claims 5 and 8-10 also recites: “the rolling method of the shaped steel according to claim 1 is independently performed at the upstream rolling mill train and the downstream rolling mills or rolling mill train.”
It appears that the method of previous claims are intended to be used; however, it is unclear how the subject matter from the method relations to the production line.

Examiner noted that claims are replete with issues under 35USC 112 and the above listing is not inclusive, Applicant is required to review all of the claims for compliance to 35 USC 112 so as to facilitate a clear understanding of the claimed invention, the scope of the protection sought and the proper application of the prior art. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Examiner notes that no art has been applied to claim 1-4, 6 and 7 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abi-Karam (US 2004/0221633).
As best understood, Abi-Karam discloses a production line with a plurality of rolling stands include a device for controlling the reduction in thickness and in tension of the product in each space between two successive stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: 
US 2010/0326155 discloses a tandem rolling mill train with tension control, as described in at least paragraph 59.
US 2010/0050727 discloses a tandem rolling mill train with tension control, as described in at least paragraph 27.
US Patent 5,797,288 discloses a tandem rolling mill train with tension control, as described in at least Column 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725